ORDER
PER CURIAM.
Thomas D. Averbeck appeals the denial of his Rule 24.035 motion to vacate his conviction of sodomy for which the court sentenced him to 10 years in prison. He contends that *605his attorney did not tell him of exculpatory evidence before he entered an Alford plea to the charge. The circuit court denied his motion without an evidentiary hearing because the record refuted Averbeck’s aver-ments. We agree and affirm the denial. Because we do not discern any jurisprudential value to publishing an opinion, we issue this summary order. Rule 84.16(b).